 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9     JOSEPH BECKER,                                      Case No. 1:16-cv-00828-AWI-JDP

10                     Plaintiff,                          ORDER GRANTING THE PARTIES’
                                                           PROPOSED SCHEDULING ORDER
11              v.
                                                           ECF No. 136
12     WARDEN SHERMAN, et al.
13                      Defendants.
14

15            The parties’ stipulation and proposed scheduling order, ECF No. 136, is granted. The
16    scheduling order shall be amended pursuant to the parties’ stipulation.
17

18 IT IS SO ORDERED.

19
     Dated:      February 3, 2020
20                                                       UNITED STATES MAGISTRATE JUDGE
21

22

23
      No. 205.
24

25

26
27

28


                                                     1
